DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 12/3/2021 is acknowledged.
4.	Claim filed on 7/22/2020 is acknowledged.  
5.	Claims 1-9 have been cancelled.  
6.	New claims 10-29 have been added.  
7.	Claims 10-29 are pending in this application.
8.	Claims 24-29 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 15-20 are withdrawn from consideration as being drawn to non-elected species. 
9.	Claims 10-14 and 21-23 are under examination. 

Elections/Restrictions
10.	Applicant’s election without traverse of Group 1 (claims 10-23) and election without traverse of an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine, sodium chloride as an osmotic agent, sodium hydroxide as a pH regulator, and without both a bacteriostatic or antimicrobial agent and a viscosity modifying agent 
	Group 1 is drawn to an ophthalmic pharmaceutical composition comprising L-Alanyl-L-Glutamine suspended or dissolved in an isoosmotic solution that is suitable for eyes.  A search was conducted on the elected species; and prior art was found.  Claims 15-20 are withdrawn from consideration as being drawn to non-elected species.  Claims 10-14 and 21-23 are examined on the merits in this office action.

Specification
11.	Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification (see MPEP § 608.01).

Objections
12.	Claims 10 and 11 are objected to for the following minor informality: Applicant is suggested to amend the term "L-Alanyl-L-Glutamine" recited in instant claims 10 and 11 as "L-alanyl-L-glutamine".  

Rejections
Claim Rejections - 35 U.S.C. § 102(a)(1)
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	 Please note: during the search for the elected species, prior art was found for the non-elected species of ophthalmic pharmaceutical composition.
Claims 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al (US 2010/0227013 A1), and as evidenced by the Ophthalmic Preparations document (from https://pharmlabs.unc.edu/labs/ophthalmics/isoosmo.htm, 2016, pages 1-2, cited and enclosed in the previous office action).
The instant claims 10 and 12-14 are drawn to an ophthalmic pharmaceutical composition comprising L-Alanyl-L-Glutamine suspended or dissolved in an isoosmotic solution that is suitable for eyes.
Bauer et al teach a solution of 200 mg/mL dipeptide ALA-GLN in 0.9% NaCl, for example, page 7, paragraph [0079].  And as evidenced by the Ophthalmic Preparations document, 0.9% NaCl is an isoosmotic solution that is suitable for eyes (see page 1, the 2nd paragraph in Section "Iso-osmoticity and Isotonicity").  Therefore, the solution of 200 mg/mL dipeptide ALA-GLN in 0.9% NaCl in Bauer et al is an ophthalmic pharmaceutical composition recited in instant claims 10 and 12-14.
Since the reference teaches all the limitations of instant claims 10 and 12-14; the reference anticipates instant claims 10 and 12-14.

15.	 Please note: during the search for the elected species, prior art was found for the non-elected species of ophthalmic pharmaceutical composition.
Claims 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al (US 2013/0225684 A1, filed with IDS), and as evidenced by the Osmolality (Blood) document (enclosed pages 1-5, accessed 1/5/2022, from https://www.urmc.rochester.edu/encyclopedia/content.aspx?contenttypeid=167&contentid=osmolality_blood), Vitello et al (Journal of Veterinary Medicine, 2015, pages 1-4) and Potvin et al (Clinical Ophthalmology, 2015, 9, pages 2039-2047).
The instant claims 10, 12 and 13 are drawn to an ophthalmic pharmaceutical composition comprising L-Alanyl-L-Glutamine suspended or dissolved in an isoosmotic solution that is suitable for eyes.
Ikeda et al, throughout out the patent, teach a vision performance enhancing composition and method to enhance vision performance using alanylgiutamine or a salt of alanylglutamine as an active ingredient, wherein L-alanyl-L-glutamine is preferred, for example, Abstract; and page 1, paragraphs [0007] and [0013].  Ikeda et al further teach such vision performance enhancing composition is an injection that is isotonic to the recipient's blood; and a solution for injection is prepared using a carrier containing a salt solution, a glucose solution, or a mixture of a salt solution and a glucose solution, or the like, for example, page 2, paragraph [0034].  Therefore, in view of the teachings of Ikeda et al as a whole, one of ordinary skilled in the art would reasonably expect and at once envision an injection comprising L-alanyl-L-glutamine and a glucose solution, wherein the injection is isotonic to the recipient's blood.  And as evidenced by the Osmolality (Blood) document, the osmolality of blood is 275 to 295 mOsm/kg for adults and older adults and 275 to 290 mOsm/kg for children (see page 3, the 2nd paragraph in Section "What do my test results mean?").  And further as evidenced by Vitello et al, the average density of blood is 0.994 g/mL ± 0.032 g (see page 3, right column, the 2nd paragraph).  Therefore, by applying 0.994 g/mL as the density of blood, the osmolality of blood is about 277 to 297 mOsm/L for adults and older adults and 277 to 292 mOsm/L for children.  And also as evidenced by Potvin et al, average normal tear osmolarity is approximately 302+/-8 mOsm/L (see page 2041, right column, the 1st paragraph in Section "Tear osmolarity as a diagnostic tool").  Therefore, an injection comprising L-alanyl-L-glutamine and a glucose solution, wherein the injection is isotonic to the recipient's blood is an isoosmotic solution that is suitable for eyes; and meets the limitations of instant claims 10, 12 and 13.
Furthermore, the MPEP states the following: "A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)" (see MPEP § 2131.02).
Since the reference teaches all the limitations of instant claims 10, 12 and 13; the reference anticipates instant claims 10, 12 and 13.

Claim Rejections - 35 U.S.C. § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
17.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18.	Claims 10-14 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (EBioMedicine, 2017, 16, pages 292-301, cited and enclosed in the previous office action) in view of Scheppach et al (GASTROENTEROLOGY, 1994, 107, pages 429-434, cited and enclosed in the previous office action), the Ophthalmic Preparations document (from https://pharmlabs.unc.edu/labs/ophthalmics/isoosmo.htm, 2016, pages 1-2, cited and enclosed in the previous office action), Story et al (Anaesth Intensive Care, 2000, 28, pages 287-292), the Measuring pH of Ophthalmic Solutions document (from https://blog.hannainst.com/measuring-ph-of-opthalmic-solutions/, 9/2015, enclosed pages 1-2), the Chemicals Used for pH Adjustment document (from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html, 3/4/2013, enclosed pages 1-2) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 2010, pages 1-34).
The instant claims 10-14 and 21-23 are drawn to an ophthalmic pharmaceutical composition comprising L-Alanyl-L-Glutamine suspended or dissolved in an isoosmotic solution that is suitable for eyes.
Zhang et al, throughout the literature, teach glutamine catabolism (glutaminolysis) through TCA cycle generates a large fraction of the ATP needed to maintain corneal endothelium (CE) function; and there is a direct link between glutamine metabolism and developmental and degenerative neuronal diseases, which suggests an approach for protecting the CE during ophthalmic surgeries, for example, Abstract.  Zhang et al further teach glutamine supplementation for corneal endothelium protection and functional support could be used clinically during and after ophthalmic procedures; and glutamine supplementation may provide a way to increase and possibly more quickly reactivate CE pump function after cataract surgery and corneal transplant, for example, page 299, left column, the 2nd paragraph.  Therefore, in view of the teachings of Zhang et al as a whole, one of ordinary skilled in the art would understand and reasonably expect an ophthalmic pharmaceutical composition comprising glutamine as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures.
The difference between the reference and instant claims 10-14 and 21-23 is that the reference does not teach an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine, sodium chloride as an osmotic agent, sodium hydroxide as a pH regulator, and without both a bacteriostatic or antimicrobial agent and a viscosity modifying agent as the elected species of ophthalmic pharmaceutical composition; and the ophthalmic pharmaceutical composition recited in instant claims 10-14 and 21-23. 
However, Scheppach et al teach various issues with Gln supplementation, such as stability and so on; and such drawbacks can be overcome by the use of the stable and highly soluble dipeptide L-alanyl-L-glutamine (Ala-Gln), for example, page 429, right column, the 1st paragraph.  Therefore, in view of the combined teachings of Zhang et al and Scheppach et al, it would have been obvious to one of ordinary skilled in the art to develop an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine (Ala-Gln) as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures.     
Furthermore, the Ophthalmic Preparations document teaches that iso-osmotic ophthalmic solutions do not damage tissue or produce pain when administered, for example, page 1, the 3rd paragraph in Section "Iso-osmoticity and Isotonicity".  The Ophthalmic Preparations document further teaches a 0.9% solution of NaCl (normal saline) is iso-osmatic with blood and tears; the most widely used method to adjust isotonicity (a term used interchangeably with iso-osmoticity) of pharmaceutical composition is using sodium chloride; and how to calculate the amount of NaCl required to make an isotonic (a term used interchangeably with iso-osmotic) ophthalmic pharmaceutical composition, for example, page 1, the 2nd and 4th paragraphs in Section "Iso-osmoticity and Isotonicity"; and pages 1-2, Section "sample calculation".  Therefore, in view of the combined teachings of Zhang et al, Scheppach et al and the Ophthalmic Preparations document, it would have been obvious to one of ordinary skilled in the art to develop an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine (Ala-Gln) and 0.9% solution of NaCl (normal saline) as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures, wherein the ophthalmic pharmaceutical composition is an isoosmotic solution that is suitable for eyes.  
In addition, Story et al teach the calculated pH of 0.9% saline is 5.61 at 20°C; the median pH of the prepared 0.9% saline samples is 5.47; and the acidity is likely due to the formation of carbonic acid from dissolved atmospheric carbon dioxide, for example, Abstract; and page 287, right column, the 1st paragraph.
And, the Measuring pH of Ophthalmic Solutions document teaches that normal tears have a pH of approximately 7.2 to 7.4; introduction of an ophthalmic solution outside of this range will cause discomfort and irritation; and ideally, ophthalmic solutions would have a pH mimicking natural tears, for example, page 2, the 1st and 2nd paragraphs. 
The Chemicals Used for pH Adjustment document teaches that a base is required to neutralize an acid; and sodium hydroxide is one of the commonly used bases for pH adjustment, for example, page 1, the 3rd paragraph; and page 2, Section "Bases".  
Therefore, in view of the combined teachings of Story et al, the Measuring pH of Ophthalmic Solutions document and the Chemicals Used for pH Adjustment document, it would have been obvious to one of ordinary skilled in the art to add sodium hydroxide as a pH regulator to the ophthalmic pharmaceutical composition developed from the combined teachings of Zhang et al, Scheppach et al and the Ophthalmic Preparations document above, and develop an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine (Ala-Gln), NaCl and sodium hydroxide as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures, wherein the ophthalmic pharmaceutical composition is an isoosmotic solution that is suitable for eyes, and wherein the composition has a pH of approximately 7.2 to 7.4.  It reads on an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine, sodium chloride as an osmotic agent, sodium hydroxide as a pH regulator, and without both a bacteriostatic or antimicrobial agent and a viscosity modifying agent as the elected species of ophthalmic pharmaceutical composition.
Furthermore, Tanguay teaches that in the field of clinical development, the dosage concentration plays important roles in the designing of a safe and efficient phase I clinical trial, for example, pages 2, 7, 15 and 16.  Therefore, in view of the teachings of Tanguay, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of L-alanyl-L-glutamine in the ophthalmic pharmaceutical composition, including the concentration recited in instant claim 11.  
In addition, one of ordinary skilled in the art would have been motivated to optimize the amount/concentration of NaCl as an osmotic agent, including the amount/concentration recited in instant claim 14, because the Ophthalmic Preparations document teaches how to calculate the amount of NaCl required to make an iso-osmotic ophthalmic solution.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). (see MPEP § 2144.05 II).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Zhang et al, Scheppach et al, the Ophthalmic Preparations document, Story et al, the Measuring pH of Ophthalmic Solutions document, the Chemicals Used for pH Adjustment document and Tanguay with routine optimization to develop an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine (Ala-Gln), NaCl and sodium hydroxide as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures, wherein the ophthalmic pharmaceutical composition is an isoosmotic solution that is suitable for eyes, wherein the concentration of L-alanyl-L-glutamine is 0.1-10 (w/v) of the composition, and the concentration of NaCl is 0.01-3% (w/v) of the composition, and wherein the composition has a pH of approximately 7.2 to 7.4.
One of ordinary skilled in the art would have been motivated to combine the teachings of Zhang et al, Scheppach et al, the Ophthalmic Preparations document, Story et al, the Measuring pH of Ophthalmic Solutions document, the Chemicals Used for pH Adjustment document and Tanguay with routine optimization to develop an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine (Ala-Gln), NaCl and sodium hydroxide as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures, wherein the ophthalmic pharmaceutical composition is an isoosmotic solution that is suitable for eyes, wherein the concentration of L-alanyl-L-glutamine is 0.1-10 (w/v) of the composition, and the concentration of NaCl is 0.01-3% (w/v) of the composition, and wherein the composition has a pH of approximately 7.2 to 7.4, because Scheppach et al teach various issues with Gln supplementation, such as stability and so on; and such drawbacks can be overcome by the use of the stable and highly soluble dipeptide L-alanyl-L-glutamine (Ala-Gln).  Therefore, in view of the combined teachings of Zhang et al and Scheppach et al, it would have been obvious to one of ordinary skilled in the art to develop an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine (Ala-Gln) as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures.  The Ophthalmic Preparations document teaches that iso-osmotic ophthalmic solutions do not damage tissue or produce pain when administered.  The Ophthalmic Preparations document further teaches a 0.9% solution of NaCl (normal saline) is iso-osmatic with blood and tears; the most widely used method to adjust isotonicity (a term used interchangeably with iso-osmoticity) of pharmaceutical composition is using sodium chloride; and how to calculate the amount of NaCl required to make an isotonic (a term used interchangeably with iso-osmotic) ophthalmic pharmaceutical composition.  Therefore, in view of the combined teachings of Zhang et al, Scheppach et al and the Ophthalmic Preparations document, it would have been obvious to one of ordinary skilled in the art to develop an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine (Ala-Gln) and 0.9% solution of NaCl (normal saline) as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures, wherein the ophthalmic pharmaceutical composition is an isoosmotic solution that is suitable for eyes.  And, in view of the combined teachings of Story et al, the Measuring pH of Ophthalmic Solutions document and the Chemicals Used for pH Adjustment document, it would have been obvious to one of ordinary skilled in the art to add sodium hydroxide as a pH regulator to the ophthalmic pharmaceutical composition developed from the combined teachings of Zhang et al, Scheppach et al and the Ophthalmic Preparations document above, and develop an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine (Ala-Gln), NaCl and sodium hydroxide as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures, wherein the ophthalmic pharmaceutical composition is an isoosmotic solution that is suitable for eyes, and wherein the composition has a pH of approximately 7.2 to 7.4.  Furthermore, Tanguay teaches that in the field of clinical development, dosage concentration plays important roles in the designing of a safe and efficient phase I clinical trial.  Therefore, in view of the teachings of Tanguay, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of L-alanyl-L-glutamine in the ophthalmic pharmaceutical composition, including the concentration recited in instant claim 11.  In addition, one of ordinary skilled in the art would have been motivated to optimize the amount/concentration of NaCl as an osmotic agent, including the amount/concentration recited in instant claim 14, because the Ophthalmic Preparations document teaches how to calculate the amount of NaCl required to make an iso-osmotic ophthalmic solution.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Zhang et al, Scheppach et al, the Ophthalmic Preparations document, Story et al, the Measuring pH of Ophthalmic Solutions document, the Chemicals Used for pH Adjustment document and Tanguay with routine optimization to develop an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine (Ala-Gln), NaCl and sodium hydroxide as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures, wherein the ophthalmic pharmaceutical composition is an isoosmotic solution that is suitable for eyes, wherein the concentration of L-alanyl-L-glutamine is 0.1-10 (w/v) of the composition, and the concentration of NaCl is 0.01-3% (w/v) of the composition, and wherein the composition has a pH of approximately 7.2 to 7.4.

Obviousness Double Patenting
19.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

20.	Claims 10-14 and 21-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US patent 7163917 B2 in view of Zhang et al (EBioMedicine, 2017, 16, pages 292-301, cited and enclosed in the previous office action), Scheppach et al (GASTROENTEROLOGY, 1994, 107, pages 429-434, cited and enclosed in the previous office action), the Ophthalmic Preparations document (from https://pharmlabs.unc.edu/labs/ophthalmics/isoosmo.htm, 2016, pages 1-2, cited and enclosed in the previous office action), Story et al (Anaesth Intensive Care, 2000, 28, pages 287-292), the Measuring pH of Ophthalmic Solutions document (from https://blog.hannainst.com/measuring-ph-of-opthalmic-solutions/, 9/2015, enclosed pages 1-2), the Chemicals Used for pH Adjustment document (from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html, 3/4/2013, enclosed pages 1-2) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 2010, pages 1-34). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 10-14 and 21-23, one would necessarily achieve the claimed invention of claims 1-15 of US patent 7163917 B2 in view of the combined teachings of Zhang et al, Scheppach et al, the Ophthalmic Preparations document, Story et al, the Measuring pH of Ophthalmic Solutions document, the Chemicals Used for pH Adjustment document and Tanguay with routine optimization, and vice versa. 
21.	The instant claims 10-14 and 21-23 are drawn to an ophthalmic pharmaceutical composition comprising L-Alanyl-L-Glutamine suspended or dissolved in an isoosmotic solution that is suitable for eyes.  
22.	Claims 1-15 of US patent 7163917 B2 are drawn to a method of synthesizing alanylglutamine.  Claims 1-15 of US patent 7163917 B2 are in possession of the alanylglutamine (synonym of L-alanyl-L-glutamine) recited in instant claims 10-14 and 21-23.
23.	 The difference between claims 1-15 of US patent 7163917 B2 and instant claims 10-14 and 21-23 is that claims 1-15 of US patent 7163917 B2 do not teach an ophthalmic pharmaceutical composition comprising alanylglutamine (synonym of L-alanyl-L-glutamine) recited in instant claims 10-14 and 21-23.
	However, in view of the combined teachings of Zhang et al, Scheppach et al, the Ophthalmic Preparations document, Story et al, the Measuring pH of Ophthalmic Solutions document, the Chemicals Used for pH Adjustment document and Tanguay with routine optimization as set forth in Section 18 above, it would have been obvious to one of ordinary skilled in the art to use the alanylglutamine (synonym of L-alanyl-L-glutamine) prepared by the method recited in claims 1-15 of US patent 7163917 B2 and develop the ophthalmic pharmaceutical composition recited in instant claims 10-14 and 21-23.  
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 10-14 and 21-23, one would necessarily achieve the claimed invention of claims 1-15 of US patent 7163917 B2 in view of the combined teachings of Zhang et al, Scheppach et al, the Ophthalmic Preparations document, Story et al, the Measuring pH of Ophthalmic Solutions document, the Chemicals Used for pH Adjustment document and Tanguay with routine optimization, and vice versa.

24.	For the same/similar reasoning and/or rational as the rejection set forth in Sections 20-23 above, instant claims 10-14 and 21-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of co-pending Application No. 17/461086 in view of the combined teachings of Zhang et al (EBioMedicine, 2017, 16, pages 292-301, cited and enclosed in the previous office action), Scheppach et al (GASTROENTEROLOGY, 1994, 107, pages 429-434, cited and enclosed in the previous office action), the Ophthalmic Preparations document (from https://pharmlabs.unc.edu/labs/ophthalmics/isoosmo.htm, 2016, pages 1-2, cited and enclosed in the previous office action), Story et al (Anaesth Intensive Care, 2000, 28, pages 287-292), the Measuring pH of Ophthalmic Solutions document (from https://blog.hannainst.com/measuring-ph-of-opthalmic-solutions/, 9/2015, enclosed pages 1-2), the Chemicals Used for pH Adjustment document (from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html, 3/4/2013, enclosed pages 1-2) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 2010, pages 1-34) with routine optimization as set forth in Section 18 above.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658